                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

SHAWN D. SCOTT, and MARY K.
SCOTT,
                                                       8:17CV260
                 Plaintiffs,

    vs.                                                    ORDER

BIOMET, INC., BIOMET
ORTHOPEDICS, LLC, BIOMET U.S.
RECONSTRUCTION, LLC, and
BIOMET MANUFACTURING, LLC,

                 Defendants.


     After conferring with counsel,


     IT IS ORDERED:

     1)    The parties’ request to stay pending mediation is granted.

     2)    This case is stayed until September 30, 2019.

     3)    The Clerk shall set an October 1, 2019 case management deadline
           to check on the status of this case.

     June 5, 2019.


                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
